Citation Nr: 0101063	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1943 to March 1946, and who died in 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which held that waiver of recovery 
of an overpayment of VA improved death pension benefits, in 
the calculated amount of $18,980, could not be granted 
because of the appellant's bad faith.  


REMAND

A March 1998 report of contact reflects that the appellant 
began to receive Social Security benefits in December 1994, 
and that no retroactive payment was issued.  It was on the 
basis of this information that the appellant's award of 
improved death pension benefits was terminated effective 
January 1, 1995.  

In an April 1998 statement the appellant asserts that she 
notified the VA of her receipt of Social Security benefits by 
letter dated March 5, 1995.  She further asserts that she 
again informed the VA, by letter dated January 3, 1996, of 
her receipt of Social Security benefits.  She enclosed copies 
of the March 1995 and January 1996 letters that she indicates 
she mailed to VA to provide notice of her receipt of Social 
Security benefits.  In her April 1998 letter the appellant 
indicated that she was granted Social Security, with her 
first check arriving in March 1995.  In a June 1998 letter 
she again indicated that she notified VA of her receipt of 
Social Security when it was granted.  

A September 1994 eligibility verification report, submitted 
by the appellant, reflects that she would apply for Social 
Security when she became of age.  The copy of the March 5, 
1995, letter indicates that the appellant reported that she 
became 60 years of age in September 1994, and that she 
applied for Social Security in December 1994.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery, or the collection of 
such indebtedness.  38 U.S.C.A. § 5302.  Bad faith 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefit/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2) (2000).  

In order to determine if the appellant's conduct constitutes 
bad faith, her intent at the time of the conduct must be 
ascertained.  On the basis of the evidence of record, there 
is some discrepancy with respect to when the appellant 
received her initial payment of Social Security benefits, 
with a March 1998 report of contact indicating her receipt of 
Social Security benefits in December 1994, and the appellant 
indicating that she received her first check in March 1994.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the Social 
Security Administration and request that 
they provide information relating to any 
award of benefits to the appellant, 
including the effective date of the 
award, the date the appellant was first 
paid benefits, if this is different from 
the effective date of the award, and the 
date the application for the benefits was 
received from the appellant.  

2.  The RO should contact the appellant 
and request that she provide copies of 
all documents and correspondence she 
submitted to the VA, relating to her 
improved death pension benefits, during 
1993 and 1994.  

3.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No.  106-
475, 114 Stat. 2096 (2000), have been 
complied with.  The RO should then 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


